Citation Nr: 0729715	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to a rating greater than 40 percent for 
residuals of fracture of the left fibula with left knee 
strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that determined new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a right knee disorder, 
denied entitlement to service connection for a left knee 
disorder, and continued a 0 percent disability rating for a 
healed fracture of the left fibula. 

Although the RO awarded a 10 percent rating for the left 
fibula disability in a January 2004 rating decision and 
awarded a 40 percent evaluation effective from December 20, 
2001, in a May 2007 rating decision, the issue of an 
increased rating remains on appeal because the Court has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is in the claims file.  The Board 
remanded the case in July 2006 for further development.




FINDINGS OF FACT

1.  In a rating decision in April 1993, the RO denied 
entitlement to service connection for right knee strain also 
claimed as secondary to service connected disabilities.  The 
appellant did not appeal that decision, thus it became final.

2.  Evidence received since the April 1993 final rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for right 
knee strain, is cumulative and redundant, and by itself or in 
connection with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim.

3.  Symptoms of a left knee disorder are included in the 
rating for service-connected residuals of fracture of the 
left fibula and have previously been considered as service-
connected with the disability being phrased to include left 
knee strain.  The left knee strain is shown to be likely due 
to the left leg fracture.

4.  The manifestations of the veteran's service connected 
residuals of fracture of the left fibula to include left knee 
symptoms are evaluated at the maximum rating for impairment 
of the tibia and fibula; ankylosis of the left knee is not 
shown.  


CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of 
entitlement to service connection for a right knee disorder 
has not been received, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Entitlement to service connection for a left knee 
disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14 
(2006).

3.  The criteria for a disability rating in excess of 40 
percent for residuals of fracture of the left fibula with 
left knee strain are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.71a, 4.68, Diagnostic Code (DC) 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, November 
2005, April 2006, and August 2006; rating decisions in March 
2002, January 2004, and May 2007; and a statement of the case 
in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in June 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is new if it was not 
previously submitted to agency decisionmakers.  Material 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2006).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

I. Right knee disorder

The veteran seeks to reopen a claim of entitlement to service 
connection for a right knee disorder.  He claims that he 
injured his right knee on a combat jump during Operation 
Market Garden in Holland in September 1944 and that because 
of the exigencies of the combat situation no records of his 
treatment exist.  He also claims that the jumps he made as a 
paratrooper put undue stress on his knees.  

The veteran first filed a claim for benefits in February 1947 
for residuals of injuries to his left fibula and for a left 
eye disability.  His claim did not include a right knee 
disorder.  At a VA examination in May 1947, however, his 
complaints included pain in the right knee cap on prolonged 
walking.  An orthopedic examination of the right patella was 
essentially negative.  

Service medical records are negative for complaints, 
findings, or diagnoses of a right knee disorder.  Although 
the report of the separation examination indicates that the 
veteran suffered a fracture of the right leg in September 
1944 and December 1944 with no mention of a fracture of the 
left leg, this apparently is in error as the treatment 
records clearly show that the fracture in September 1944 and 
reinjury in December 1944 was of the left leg.

After review of the service medical records and the report of 
a May 1947 VA examination, in a rating decision in June 1947, 
the RO denied entitlement to service connection for a right 
knee disorder as pathology of the right knee was not found on 
the last physical examination.  The veteran was notified of 
the denial by letter dated in June 1947.  He did not appeal 
the decision and thus, it became a final decision.

A request in October 1949 for determination of service 
connection for the veteran's right knee indicated symptoms of 
pain, stiffness in right knee, and that he could not put any 
weight on his right knee.  There were findings of pathology 
of the right knee.  The veteran claimed the condition to be 
service-connected because the condition was incurred in 
service.  In an October 1949 rating decision for purposes of 
out patient treatment the RO noted that the evidence of 
record failed to disclose any right knee pathology.  

In September 1992, the veteran claimed that his right leg was 
also injured during the incident in World War II that caused 
his left leg injury.  He also believed that his left leg 
weakness had also increased the strain and wear on his right 
leg.  

Evidence reviewed at the time of the April 1993 rating 
decision included service medical records, VA outpatient 
treatment records, VA hospital reports for a period of 
hospitalization in March 1991 and in January to February 1992 
and report of a March 1993 VA examination.  

VA treatment records show complaints of right knee pain.  X-
rays in March 1992 revealed degenerative joint disease mild 
of the right knee.  

At a VA examination in March 1993, the veteran gave a history 
of severely injuring his right knee at the same time he 
sustained a fracture of the left tibia in service.  His 
complaints and clinical findings were noted in the 
examination report.  A March 1993 X-ray revealed mild 
osteoporosis and there was questionable osteochondritis 
desicans of the right knee.  The diagnosis was right knee 
strain.

In a rating decision in April 1993, the RO apparently 
reopened the claim and denied the claim on the merits.  The 
RO denied entitlement to service connection for right knee 
strain to include as secondary to service-connected 
disabilities.  The RO determined that a right knee strain was 
not shown in the veteran's service medical records.  The 
evidence of record failed to show an etiological or causative 
relationship between his service connected residual sprain of 
the left ankle, and healed fracture of the left tibia and the 
current diagnosis of right knee strain diagnosed 47 years 
following his release from active duty.  A report of X-rays 
in 1992 showed degenerative joint disease of both knees and 
both ankles.  The RO concluded that the complaints of pain of 
the right knee secondary to aging processing were not due to 
his service connected disabilities.

Notice of the April 1993 decision was sent to the veteran in 
May 1993.  The veteran did not appeal the decision thus it 
became final.  

In a claim received in February 2002, the veteran sought 
service connection for bilateral knee pain.  He claimed that 
he was unable to walk without pain.  During World War II, he 
had a total of thirteen parachute jumps including a combat 
jump.  He believed that his knee conditions were the result 
of the cumulative effect of these jumps as well as the 
injuries sustained when he was blown off a bridge into 
freezing water.  

In a rating decision in March 2002 the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
because although new it was not directly relevant to the 
issue considered.  

The veteran testified in October 2003 at the RO about 
injuring his right leg in service when he suffered an injury 
in a parachute jump in combat in Holland.  He claims that he 
also had problems with his right leg at the time his left leg 
was broken. 

At a VA cold injury protocol examination in December 2003, 
the diagnoses included arthritis of the knees.  

In the statement of the case issued in January 2004, the RO 
found that new and material evidence adequate to reopen the 
claim for service connection for right knee strain had not 
been submitted.  

A September 2004 X-ray showed minimal to moderate 
degenerative joint disease with postoperative changes of the 
right knee.  In June 2005 the veteran reported pain in his 
knees because of having made 13 jumps and jumping out of an 
airplane just before the Battle of the Bulge.  The assessment 
was traumatic arthritis of both knees.  In September 2005 the 
same VA doctor assessed degenerative arthritis of both knees.  

The veteran testified in May 2006 as to the injuries he 
suffered in service.  He claims that having been a 
paratrooper put undue stress on his knees.  He had one combat 
jump and the rest were training jumps.  

At a VA examination in November 2006 the veteran stated that 
he injured his knees during parachute jumping in the service 
in 1943.  He stated that he had been seen for his knees in 
service.  He had applied earlier but his claim had been 
denied.  He had complaints of constant pain in both knees.  
He wore braces on both knees.  Inspection of the knee joints 
noted a degenerative type of deformity, more on the right 
than on the left.  He had no tenderness.  There was mild 
instability bilaterally.  Range of motion findings were 
recorded.  An X-ray revealed questionable osteochondritis 
desicans of the right knee, degenerative osteoarthritic 
changes of the knees.  The examiner opined that he could not 
relate the veteran's right knee condition to service or to 
his left ankle condition without resorting to speculation, 
based on the available information.  

After a complete review of the record, the Board does not 
find that new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right knee disorder.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue before the Board is as stated on the first page of the 
present decision.

Evidence received since the April 1993 rating decision 
includes statements from the veteran, a private medical 
statement dated in January 2002 pertaining to an unrelated 
disorder, a December 2003 VA examination, VA outpatient 
treatment notes, the veteran's testimony at personal hearings 
in October 2003 and May 2006, and a November 2006 VA 
examination.  

The veteran's contentions that he injured his right knee at 
the same time he injured his left ankle and fractured his 
left fibula on a combat jump in Holland in September 1944 are 
cumulative of statements previously considered.  Although he 
claims that because it happened in combat, no records of his 
treatment exist, and therefore he is entitled to a combat 
presumption under 38 U.S.C.A. § 1154.  There are service 
medical records in the claims file contemporaneous with the 
left lower extremity injury in September 1944 and treatment 
thereafter.  These records which have previously been 
considered show no complaints, findings, or diagnoses of a 
right knee condition.  The veteran's statements are 
cumulative of evidence previously considered and are not new 
and material evidence.  Therefore the Board finds that 
38 U.S.C.A. § 1154 is not applicable in this claim.

The veteran also contends that his right knee disorder is 
related to the parachute jumps he made in service.  The Board 
recognizes that the veteran sincerely believes that he 
suffered a right knee injury in service and his current right 
knee symptoms are related to the claimed injury in service.  
There is no indication, however, that the veteran has medical 
expertise regarding his condition.  As such, he is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211 (1993).

VA treatment records showing a diagnosis of arthritis of the 
right knee are new, having not been previously considered, 
but not material as they are not probative of the issue at 
hand.  Records previously considered showed arthritis of the 
right knee and the new records are cumulative to showing a 
present disorder that is linked to service.  

At the VA examination in November 2006, with regard to 
whether the veteran's current right knee disorder was related 
to his active service or to his service-connected left leg 
disorder, the examiner stated that he could not resolve the 
issue without resorting to speculation.  Thus, in the absence 
of a competent medical opinion linking any current right knee 
disorder to service or to a service-connected disability, the 
opinion is not probative to the issue at hand and not new and 
material evidence to reopen the claim.  

In summary, the Board finds that the evidence received 
subsequent to the April 1993 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for a right knee disorder.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).

II. Left Knee

The veteran seeks entitlement to service connection for a 
left knee disorder.  He claims that he is unable to walk 
without pain.  During World War II, he had a total of 
thirteen parachute jumps including a combat jump.  He 
believed that his left knee condition was a result of the 
cumulative effect of these jumps as well as the injuries 
sustained when he was blown off a bridge into freezing water.  
The veteran also claimed that he injured his left knee on a 
combat jump during Operation Market Garden in Holland in 
September 1944 and because of the exigencies of the combat 
situation no records of his treatment exist.  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection.  It 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

The veteran contends that he injured his left knee during 
service.  It is undisputed that a lay person is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. 
Brown, 6 Vet. App. 465 (1994) (lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness). 

The evidence of record supports the veteran's contention that 
he suffered a left leg injury in combat, however, the 
evidence of record does not show a left knee disorder.  There 
are service medical records contemporaneous with the time of 
the injury to his left leg suffered during a combat jump.  
Service medical records show that on examination in September 
1944 the veteran had a simple complete fracture of the 
external malleolus of the left fibula and a sprain of the 
left ankle.  He reinjured his left ankle in December 1944 and 
service medical records include treatment for this left ankle 
injury.  Although the veteran suffered injuries to his left 
ankle and fibula the service medical records do not show 
complaints, findings, or diagnoses of a left knee disorder.  

The Board also notes that in the veteran's original claim 
received in February 1947, he did not claim a left knee 
condition.  

There is no medical evidence of record that shows arthritis 
of the left knee was manifested to a compensable degree 
within one year from the veteran's date of separation from 
service.  Accordingly, entitlement to service connection for 
arthritis of the left knee on a presumptive basis is not 
warranted.

VA outpatient treatment records show assessments of traumatic 
arthritis and degenerative arthritis of both knees.  

The veteran testified in May 2006 as to the injuries he 
suffered in service.  He claims that having been a 
paratrooper put undue stress on his knees.  He had one combat 
jump and the rest were training jumps.  

The Board has carefully considered the appellant's statements 
in adjudicating the issue on appeal.  He is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to offer a medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that he has specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The lay statements are not competent 
medical evidence as to a nexus between the appellant's 
claimed current left knee disorder and active service, or as 
to claimed continuity of symptomatology demonstrated after 
service.

The veteran is competent to provide evidence that he 
performed parachute jumps in service, however, there is no 
competent medical evidence linking arthritis of the left knee 
to the parachute jumps made during service.  There is, 
however, medical evidence which links strain of the left knee 
to the service-connected residuals of fracture of the left 
fibula.  At a VA examination in November 2006 the examiner 
assessed left knee strain.  The examiner stated that it was 
difficult to state for sure in an 87 year old gentleman, 60 
years after an injury to the left leg, and without 
documentation of treatment of the left knee 60 years earlier, 
whether his current left knee condition is related to 
service.  The examiner opined that the veteran was likely to 
have had left knee strain as a result of the injury to the 
left leg.  Other than the "strain" it would be speculative 
to relate the degenerative arthritis of the left knee to 
service and it would be speculative if not impossible to try 
to decide how much of the left knee symptoms is related to 
the left knee strain and how much is related to the aging 
process and other factors.  

The Board finds that left knee strain is shown to likely be 
the result of the veteran's inservice left leg fracture.  
Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that service connection for left 
knee strain is warranted.  The Board notes that the 
disability has been rated and characterized as residuals of a 
left fibula fracture with history of left knee strain.  
Therefore, the left knee disability has already been 
considered as service-connected and the veteran's disability 
rating reflects inclusion of left knee symptomatology.  
Therefore, although service connection is formally granted 
for the left knee strain, as a result of the left leg 
fracture, by this decision, the Board finds that it is not 
prejudicial to the veteran to consider the left leg rating 
because the most recent rating decision in May 2007 
considered left knee symptomatology in assigning the rating.

III.  Residuals of fracture of left fibula

The veteran seeks an increased rating for residuals of 
fracture of left fibula.  

Service medical records show that during a combat parachute 
jump in September 1944 the veteran suffered a simple complete 
fracture of the external malleolus of the left fibula and was 
diagnosed with a sprain of moderate severity of the left 
ankle.  A November 1944 X-ray revealed a complete oblique 
fracture of the lower end of the fibula in good position.  He 
was discharged to duty the end of November.  The fracture was 
solid.  

The veteran injured his left ankle in December 1944 and was 
hospitalized with a diagnosis of acute sprain of the left 
ankle.  An X-ray showed old, healed fracture of the distal 
end of the fibula and no new fracture.  X-rays in January 
1945 showed an old oblique fracture of the external malleolus 
left in good position and with firm union.  An X-ray in 
December 1945 revealed an old, healed fracture of the distal 
extremity of shaft of the left fibula.  

A June 1947 rating decision granted service connection for a 
healed fracture of the left fibula and a 0 percent 
(noncompensable) rating was assigned.  This rating was 
continued in several subsequent rating decisions.  

The veteran filed a claim in December 2001 seeking an 
increased rating for his left leg which had become much 
worse.  At the time of the March 2002 rating decision, the 
left fibula was continued at 0 percent.  

VA outpatient treatment records show complaints of left knee 
pain with arthritis.  The veteran testified in October 2003 
at the RO as to the symptoms and manifestations of his healed 
fracture of the left fibula.  

A January 2004 rating decision assigned a 10 percent rating 
effective in December 2001.  There was no evidence that the 
arthritic condition in the left knee was secondary to the 
fibula fracture, however, based upon the complaints, 
reasonable doubt had been granted in his favor and a 10 
percent rating was assigned for slight knee disability as a 
secondary effect.  He had already been granted a 20 percent 
rating for his left ankle, therefore, complaints regarding 
the left ankle were not considered in the evaluation.  The 10 
percent for the appellant's service-connected left fibula was 
assigned under DC 5262 for impairment of tibia and fibula 
with slight knee disability.

VA outpatient treatment records show continued complaints of 
pain in his left knee.  The veteran testified in May 2006 as 
to the symptoms and manifestations of his service-connected 
healed fracture of his left tibia and the effect on his daily 
activities.  

At a VA examination in November 2006, the veteran complained 
of pain and instability in his left knee and he wore a brace.  
He had difficulty with walking and long standing type of 
activities.  Clinical findings were that there was no 
tenderness, and he had a degenerative type deformity of the 
knee and mild instability.  He complained of pain on range of 
motion from 5 to 20 degrees.  The examiner found no 
additional range of movement loss due to pain, fatigue, 
weakness, lack of endurance, incoordination, or following 
repetitive use.  X-ray evidence revealed degenerative 
osteoarthritic changes of the left knee.  The assessment was 
left knee strain.  

The examiner opined that the veteran was likely to have had 
left knee strain as a result of the injury to the left leg.  
Other than the "strain" it would be speculative to relate 
the degenerative arthritis of the left knee to service and it 
would be speculative if not impossible to try to decide how 
much of the left knee symptoms is related to the left knee 
strain and how much is related to the aging process and other 
factors.  

After review of the November 2006 examination report, based 
on the examiner's opinions that there was residual impairment 
of the left knee related to inservice injury and that it was 
not possible to distinguish which symptoms were due to 
service the RO assigned a 40 percent evaluation under DC 
5262.  The RO found the evidence showed marked impairment of 
the knee related to residuals of fibular fracture and also 
instability.  Although the evidence did not show nonunion and 
loose motion, the symptoms, including instability, were 
considered to more closely approximate the criteria for the 
higher evaluation.  Thus, the veteran is now in receipt of 
the maximum schedular evaluation under DC 5262.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected left fibula 
disability.  As there is no medical evidence of record that 
the veteran's left knee is ankylosed, an evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5256 is not for application.  
As the evidence does not reflect extension limited to 45 
degrees, DC 5261 is not for application.  

The Board has considered whether a separate evaluation is 
warranted for any aspect of the veteran's disability, 
however, the veteran is already service connected for a left 
ankle disability.  Any left knee symptoms are included in the 
current evaluation.  Thus, the symptomatology for the 
conditions is duplicative and a separate rating assignment is 
not permitted.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There has been no showing in the record on 
appeal that the veteran's service-connected left fibula 
disability with left knee strain has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization, beyond that contemplated by the 40 
percent disability rating assigned.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

More importantly, the Board is constrained by the amputation 
rule.  Under the amputation rule, the combined rating for 
disabilities of an extremity may not exceed the rating for 
amputation of that extremity at the elective level were 
amputation to be performed.  38 C.F.R. § 4.68.  At this time, 
the veteran now has a 40 percent disability evaluation for 
residuals of fracture of the left fibula, a 30 disability 
evaluation for cold injury residuals of the left lower 
extremity, and a 20 disability evaluation for residuals of 
sprain of the left ankle.  This combines for a 70 percent 
disability evaluation of the left lower extremity which is 
above the maximum pursuant to the amputation rule and thus no 
higher rating can be assigned.  38 C.F.R. § 4.71a, DC 5163. 

After considering all the evidence of record, it is the 
opinion of the Board that an evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
residuals of fracture of the left fibula.  The Board 
concludes that the 40 percent evaluation assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  As the evidence preponderates against the claim 
for an increased rating for the veteran's service-connected 
residuals of the left fibula the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee strain is 
granted.

Entitlement to an evaluation in excess of 40 percent for 
residuals of fracture of the left fibula with left knee 
strain is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


